     Case 3:17-cv-01362 Document 224 Filed 03/13/20 Page 1 of 3 PageID #: 2828




                   UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
    Plaintiff,

v.                                           CIVIL ACTION NO. 3:17-01362


AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________



CABELL COUNTY COMMISSION,
    Plaintiff,

v.                                           CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.



               PLAINTIFFS' MOTION TO STRIKE DEFENDANTS'
                     NOTICES OF NON-PARTY FAULT


        Plaintiffs City of Huntington and Cabell County Commission (collectively,

"Plaintiffs") move to strike the Defendants' Notices of Non-Party Fault. For the

reasons stated in Plaintiffs’ contemporaneously filed Memorandum of Law, Plaintiffs

seek an order striking the Notices of Non-Party Fault filed by the Defendants.
  Case 3:17-cv-01362 Document 224 Filed 03/13/20 Page 2 of 3 PageID #: 2829



Dated: March 13, 2020                         Respectfully submitted,


THE CITY OF HUNTINGTON                       CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                    /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)       Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                               FARRELL LAW
MOTLEY RICE LLC                              422 Ninth Street, 3rd Floor (25701)
28 Bridgeside Blvd.                          PO Box 1180
Mount Pleasant, SC 29464                     Huntington, West Virginia 25714-1180
Tel: 843-216-9000                            Mobile: 304-654-8281
Fax: 843-216-9450                            paul@farrell.law
akearse@motleyrice.com
jrice@motleyrice.com                         /s/ Anthony J. Majestro
                                             Anthony J. Majestro (WVSB No. 5165)
Linda Singer                                 POWELL & MAJESTRO, PLLC
David I. Ackerman                            405 Capitol Street, Suite P-1200
MOTLEY RICE LLC                              Charleston, WV 25301
401 9th Street NW, Suite 1001                304-346-2889 / 304-346-2895 (f)
Washington, DC 20004                         amajestro@powellmajestro.com
Tel: 202-232-5504
Fax: 202-386-9622                       Michael A. Woelfel (WVSB No. 4106)
lsinger@motleyrice.com                  WOELFEL AND WOELFEL, LLP
dackerman@motleyrice.com                801 Eighth Street
                                        Huntington, West Virginia 25701
Charles R. “Rusty” Webb (WVSB No. 4782) Tel. 304.522.6249
THE WEBB LAW CENTRE, PLLC               Fax. 304.522.9282
716 Lee Street, East                    mikewoelfel3@gmail.com
Charleston, West Virginia 25301
Telephone: (304) 344-9322
Facsimile: (304) 344-1157
rusty@rustywebb.com




                                         2
  Case 3:17-cv-01362 Document 224 Filed 03/13/20 Page 3 of 3 PageID #: 2830



                           CERTIFICATE OF SERVICE

      I hereby certify that on March 13, 2020, a copy of the foregoing

PLAINTIFFS' MOTION TO STRIKE DEFENDANTS' NOTICES OF NON-

PARTY FAULT was filed electronically. Notice of this filing will be sent to all

parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s system.



                                        /s/Anthony J. Majestro
                                        Anthony J. Majestro (WVSB 5165)




                                           3
